Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
This is in response to the Reply filed on 3/8/2021.  Claims 4-16 are presented for examination.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
Claim 4-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport et el., US Pub. No.20140236953 in view of Bhaskaran et al., US Pub. No.20120191774.
As to claim 4, Rapaport discloses a system for real-time draft message previewing operating in between at least a first user operating a first widget (user 121 fig. 1 A) and a second user operating a second widget, the system comprising:
the first widget configured to enable first user content comprising letter and number characters imputable by the first user (see [0141]);
a server (compatibility profile storing server 250 fig. 1B) configured to receive the first user content in a network request from the first widget (121 fig. 1 A) and transfer the first user content to the second widget (user 131 fig. 1 A), wherein the second widget comprises a preview field configured to preview the first user content to the second user (determining co-compatibility between users, see fig.1 A, [0081] to [0085]).  Rapaport does not specifically disclose that the first widget is further configured to send the network request to the server every up to 500 milliseconds and the server is configured to transmit the network request to the second widget at or after at least every 500 milliseconds. However, Bhaskaram discloses that the server is configured to transmit the network request to the second widget at or after at least every 500 milliseconds (uploading data on a periodic interval (e.g., every 500 milliseconds) to a server that collects the data and displaying information about responses, see [0043] to [0044]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Bhaskaram’s teachings into the computer system of Rapaport to control data information because it would have allowed a virtually unlimited number of users at any location with a network connection to provide real time polling responses.

As to claim 5, Rapaport discloses the first widget is further configured to communicate with the server over a network connection in real-time and the first widget is further arranged on a first user processor and configured to send the network request to the server (see [0141] and [0164]).

As to claim 6, Rapaport discloses the server, the first widget and the second widget are arranged in a network and configured to communicate with one another over the network (see [0084] to [0085]).

As to claim 7, Rapaport discloses the second widget is further configured to display in real-time alphanumeric data inputted by the first user and the second widget is configured to receive the network request and display the first user content in real-time (see [0144]).

Claim 8 is rejected for the same reasons set forth in claim 1.

As to claim 9, Rapaport does not specifically disclose that the network request comprising the first user content generated within the 500 milliseconds. However, Bhaskaram discloses that the network request comprising the first user content generated within the 500 milliseconds (uploading data on a periodic interval (e.g., every 500 milliseconds) to a server that collects the data and displaying information about responses, see [0043] to [0044]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Bhaskaram’s teachings into the computer system of Rapaport to control data information because it would have allowed a virtually unlimited number of users at any location with a network connection to provide real time polling responses.

As to claim 12, Rapaport discloses generating the first user content at the first widget, receiving the first user content at the second widget and wherein the network requests are automatically generated at the first widget (see [0089] to [0094]).

As to claim 13, Rapaport the steps of displaying the first user content at the second widget (see [0089] to [0095])

As to claim 14, Rapaport the first user content appears at the second widget in substantially real time as the first user content is being generated at the first widget (see [0089] to [0094]).

As to claim 15, Rapaport discloses that the server is a chat server, the first user content is directed to at least one of customer service and technical support and at least one of the first widget and the second widget comprise at least one of a communication window and a preview field (see [0144] to [0145]).

As to claim 16, Rapaport the first user content is communicated via a communication channel (see [0144]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport and Bhaskaran and further in view of Markman et al., US Pub. No.20130047099
As to claims 10 and 11, neither Rapaport nor Bhaskaran discloses that the first user content comprises a grammatically incomplete message and the first user content comprising alphanumeric that the first user content comprises a grammatically incomplete message. However, Markman discloses that the first user content comprises a grammatically incomplete message and the first user content comprising alphanumeric text forming at least one of complete and incomplete words (checking the words in chat messages identified divided into grammatical categories, see [0024], [0050] to [0054]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Markman’s teachings into the computer system of Rapaport to control chat messages because it would have supplied users with a safe and effective chat facility.

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. 
Applicant asserts that the cited reference does not disclose displaying data in an unconditional manner (as is form) or facilitating real time preview of content to the second user.
Examiner respectfully disagree.  Examiner respectfully point out that Rapaport discloses facilitating real time preview of content to the second user (in fig.3A, displaying the most recent content of the already ongoing chat (or other real time informational exchange), displays the user names of the most recent contributors and indicates to other members of the chat room that user 111 has just entered the chat room, see [0081] to [0085]).
Applicant asserts that the cited reference does not disclose the content preview that works with instant messaging channels.
Examiner respectfully point out that Rapaport discloses the content preview that works with instant messaging channels (menu option for updating a list of other users whom the client likes or dislikes may be automatically provided in an instant messenger window under a simple "buddy list" menu entry, see [0141], [0154] and [0219]).

Applicant asserts that the combination of references teach away from the invention.
In response to applicant’s argument that there combination of references teach away from the applicant claimed invention, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have allowed a virtually unlimited number of users at any location with a network connection to provide real time polling responses (see Bhaskaran’s [0011]).

Applicant asserts that the Markman reference is nonanalogous to the Applicant’s claimed invention.
In response to applicant's argument that Markman is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it would have supplied users with a safe and effective chat facility (see Markman’s [0021]).
As a result, cited prior art does disclose a system for real-time draft message previewing operating in between at least a first user operating a first widget and a second user operating a second widget, as broadly claimed by the Applicants.  Applicants clearly have still failed to identify specific claim limitations that would define a clearly patentable distinction over prior art.  

Conclusion 
Claims 4-16 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936.  The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450

/KHANH Q DINH/Primary Examiner, Art Unit 2458